Name: Commission Regulation (EEC) No 1161/85 of 3 May 1985 amending Regulation (EEC) No 984/81 on the sale at a price fixed at a standard rate in advance of bone-in beef held by the intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5. 85 Official Journal of the European Communities No L 120/ 13 COMMISSION REGULATION (EEC) No 1161/85 of 3 May 1985 amending Regulation (EEC) No 984/81 on the sale at a price fixed at a standard rate in advance of bone-in beef held by the intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the possibilities provided by Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 386/85 (3), as regards the sale of beef and veal intended for export should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 984/81 is hereby replaced by the following : 'Article 1 1 . Part of the intervention stocks of frozen beef and veal intended for export shall be sold at a price fixed at a standard rate in advance . This sale shall take place in accordance with the provisions of Regulation (EEC) No 985/81 . 2. The qualities and selling prices of the products are given in the Annex.' Article 2 This Regulation shall enter into force on 6 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p . 24. 0 OJ No L 99, 10 . 4. 1981 , p. 34. (3) OJ No L 46, 15. 2. 1985, p . 19 .